Citation Nr: 1026720	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-06 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
gastroparesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active service from August 1983 to July 1993, and 
from March 2004 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 rating decision (granting service 
connection for gastroparesis and assigning a disability rating) 
by a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in January 
2010, when it was remanded for additional development.

The Veteran testified at a Board hearing in October 2009.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the course of this appeal, a June 2009 RO rating decision 
granted service connection for gastroparesis with a 
noncompensable initial rating.  In October 2009, the Veteran 
submitted a written notice of disagreement.  38 C.F.R. § 20.201.  
Therefore, the Board finds that the Veteran has filed a timely 
notice of disagreement.

No statement of the case has yet addressed this issue.  The 
United States Court of Appeals for Veterans Claims (Court) has 
now made it clear that the proper course of action when a timely 
notice of disagreement has been filed is to remand the matter to 
the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to the issue of entitlement to a 
compensable initial disability rating for gastroparesis.  38 
C.F.R. § 19.26.  The Veteran will then have the opportunity to 
file a timely substantive appeal if he wishes to complete an 
appeal as to this issue.

The Board's prior January 2010 remand has already remanded this 
same issue on the same basis and for the same purpose.  However, 
from the Board's current review of the claims file, it does not 
appear that the RO/AMC has completed the steps directed in the 
January 2010 Board remand.  The claims-file does not reflect 
issuance of any statement of the case addressing the issue of 
entitlement to a compensable initial disability rating for 
gastroparesis.  The Board regrets further delay, but the Court 
has held that if an RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  To comply with 
essential procedural requirements and regulatory law, the case 
must be returned to the RO for remedial action before the Board 
may properly undertake appellate review.

Accordingly, the case is REMANDED for the following actions:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 in response to 
the October 2009 notice of disagreement, 
including issuance of an appropriate 
statement of the case, so the Veteran may 
have the opportunity to complete the appeal 
by filing a timely substantive appeal.  If, 
the Veteran then completes an appeal by 
filing a timely substantive appeal, the case 
should be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


